Centra and Fahey, JJ., (dissenting in part).
We respectfully dissent in part and would modify the order and judgment by vacating the award of punitive damages. Plaintiffs and defendants/third-party plaintiffs (defendants) own adjoining properties on Hiawatha Lake I in the Town of Grieg. Plaintiffs’ lot is improved by a camp built in approximately 1971, and defendants’ lot is vacant. When defendants purchased their lot in October 2004, they commissioned a survey that established that the east side of the camp owned by plaintiffs encroached on defendants’ lot by approximately 2xh feet. According to plaintiffs, they acquired title to the disputed area, which extends between 10 and 12 feet to the east of their camp, by adverse possession. Although Mark Hogan (defendant) began asserting his right to the disputed area shortly after defendants purchased their lot, plaintiffs waited until October 2006 to commence this action seeking, inter alia, a determination that they acquired title to the disputed area by adverse possession.
*1252We disagree with the majority’s conclusion that punitive damages are appropriate in this case. “In order to recover punitive damages for trespass on real property, plaintiffs have the burden of proving that the trespasser acted with actual malice involving an intentional wrongdoing, or that such conduct amounted to a wanton, willful or reckless disregard of plaintiffs’ rights” (Ligo v Gerould, 244 AD2d 852, 853 [1997]; see Litwin v Town of Huntington, 248 AD2d 361 [1998]). In our view, this is not an “exceptional” case where punitive damages are appropriate (Ross v Louise Wise Servs., Inc., 8 NY3d 478, 489 [2007]; see Litwin, 248 AD2d 361). The survey that defendants commissioned gave defendant a reasonable and factual basis to believe that he owned the disputed area. This is not a case where the trespasser knew that he or she had no ownership claim over the property (cf. Western N.Y. Land Conservancy, Inc. v Cullen, 66 AD3d 1461, 1463 [2009], appeal dismissed 13 NY3d 904 [2009], lv denied 14 NY3d 705 [2010], rearg denied 15 NY3d 746 [2010]; Ligo, 244 AD2d 852). Notably, once plaintiffs commenced this action and placed defendants on notice that they were asserting title to the disputed area by adverse possession, there were no further incidents of trespass by defendant. We therefore agree with defendants that the award of punitive damages should be vacated. Present — Scudder, P.J., Centra, Fahey, Green and Gorski, JJ.